             Case 3:17-cv-03695-MMC Document 262 Filed 02/14/20 Page 1 of 2



 1    THOMAS R. BURKE (Bar No. 141930)                  SIMON J. FRANKEL (Bar No. 171552)
      DAVIS WRIGHT TREMAINE LLP                         Email: sfrankel@cov.com
 2    505 Montgomery Street, Suite 800                  ALEXA HANSEN (Bar No. 267271)
 3    San Francisco, CA 94111                           Email: ahansen@cov.com
      Telephone:(415) 276-6500                          ETHAN FORREST (Bar No. 286109)
 4    Facsimile: (415) 276-6599                         Email: eforrest@cov.com
      Email: thomasburke@dwt.com                        SEAN HOWELL (Bar No. 315967)
 5                                                      Email: showell@cov.com
      AMBIKA K. DORAN (pro hac vice)
                                                        ABIGAIL P. BARNES (Bar No. 313809)
 6    DAVIS WRIGHT TREMAINE LLP
                                                        Email: abarnes@cov.com
      1201 Third Avenue, Suite 2200
 7                                                      COVINGTON & BURLING LLP
      Seattle, WA 98101
                                                        1 Front Street, 34th & 35th Floors
      Telephone:(206) 757-8030
 8                                                      San Francisco, CA 94111
      Facsimile: (206) 757-7030
                                                        Telephone:(415) 591-6000
 9    Email: ambikadoran@dwt.com
                                                        Facsimile: (415) 955-6552
      BRENDAN CHARNEY (Bar No. 293378)
10    DAVIS WRIGHT TREMAINE LLP
11    865 South Figueroa Street, Suite 2400
      Los Angeles, CA 90017
12    Telephone:(213) 633-6800
      Facsimile: (213) 633-6899
13    Email: brendancharney@dwt.com
14                                 UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
      PLANET AID INC., and LISBETH THOMSEN,                      Case No. 17-CV-03695-MMC-JSC
16

17           Plaintiffs,
                                                                 DEFENDANTS’ STATEMENT
18                                                               OF NON-OPPOSITION TO
             v.
                                                                 PLAINTIFFS’ MOTION FOR
19                                                               ISSUANCE OF LETTERS
      REVEAL, CENTER FOR INVESTIGATIVE
                                                                 ROGATORY
20    REPORTING, MATT SMITH, and AMY
      WALTERS,
21
             Defendants
22

23                         DEFENDANTS’ STATEMENT OF NON-OPPOSITION
24          Defendants do not oppose the relief sought in Plaintiffs’ Motion for Issuance of Letters Rogatory
25   (Dkt. No. 258), but they disagree with the statements and characterizations of fact in that Motion.
26

27

28


            DEFENDANTS’ STATEMENT OF NON-OPPOSITION TO PLAINTIFFS’ MOTION FOR ISSUANCE OF LETTERS ROGATORY
                                             Case No. 17-CV-03695-MMC-JSC
            Case 3:17-cv-03695-MMC Document 262 Filed 02/14/20 Page 2 of 2



 1   DATED: February 14, 2020                           Respectfully submitted,
 2                                                      COVINGTON & BURLING LLP
 3                                                      SIMON J. FRANKEL
                                                        ALEXA HANSEN
 4                                                      ETHAN FORREST
                                                        ABIGAIL P. BARNES
 5                                                      SEAN F. HOWELL
 6

 7                                                      By: /s/Ethan Forrest
                                                            Ethan Forrest
 8
                                                        Attorney for Defendants
 9                                                      REVEAL FROM THE CENTER FOR
                                                        INVESTIGATIVE REPORTING; MATT SMITH;
10
                                                        and AMY WALTERS
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         2
           DEFENDANTS’ STATEMENT OF NON-OPPOSITION TO PLAINTIFFS’ MOTION FOR ISSUANCE OF LETTERS ROGATORY
                                            Case No. 17-CV-03695-MMC-JSC
